FARIS, J.
This is a companion case to that of In re Letitia Todd Breck and Barbara Breck, Minors; Lewis B. Tebbetts, Petitioner, v. Rebecca Rickart and Lloyd H. Rickart, Respondents, decided at this term, involving the writ of habeas corpus. [Ante, p. 302.] In the latter case the points involved here were fully considered; the two cases having been argued and submitted together. For the reasons given in the habeas corpus case, just decided, it results that the writ of certiorari issued herein should be quashed, and it is so ordered.
Brown and Walker, JJ., concur; Lamm, G. J., and Woodson, J., concur for reasons set out in concurring opinion of Graves, J., in In re Letitia Todd Breck et al., minors, Tebbetts, petitioners v. Rebecca Rickart et al., Respondents.